*928OPINION.
Lansdon:
The evidence is conclusive that the petitioner’s capital contribution to the partnership was a total loss in 1920. The amount thereof, $5,985.22, should be deducted from petitioner’s gross income in 1920 for income-tax purposes.
The petitioner endorsed and paid a note for the partnership. The endorsement was within the taxable year. The date of the payment is not disclosed by the record. The note was the obligation of the partnership, each member of which was liable for the full amount thereof. The record fails to disclose any attempt by the bank to collect from the partnership, or by the petitioner after payment to collect from his associates. In this situation it is our opinion that the action of the Commissioner in disallowing the amount of the note as a deduction in 1920 must be approved.

Decision will be entered under Buie 50.